Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1537)

Complainant,
v.

Nabeel Mohamed Elzoffi
d/b/a Parkway Discount Grocery,

Respondent.
Docket No. C-15-45
Decision No. CR3518

Date: December 17, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Nabeel Mohamed Elzoffi, d/b/a Parkway Discount Grocery,
245 South Parkway West, Memphis, Tennessee 38109, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Parkway Discount Grocery unlawfully sold
cigarettes to minors and failed to verify that the cigarette purchasers were 18 years of age
or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco,

21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent
Parkway Discount Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on October 16, 2014, CTP served the
complaint on Respondent Parkway Discount Grocery by United Parcel Service. In the
complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Parkway Discount Grocery has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, L assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 4:49 p.m. on July 13, 2012, at Respondent’s business
establishment, at 245 South Parkway West, Memphis, Tennessee 38109, an FDA-
commissioned inspector observed that a person younger than 18 years of age was
able to purchase a package of Marlboro cigarettes. The inspector also documented
that staff failed to verify, by means of photographic identification containing a
date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated September 20, 2013, CTP informed Respondent of the
inspector’s July 13, 2012 observations, and that such actions violate federal law,
21 CFR. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

e At approximately 3:45 p.m. on May 30, 2014, at Respondent’s business
establishment, at 245 South Parkway West, Memphis, Tennessee 38109, FDA-
commissioned inspectors observed that a person younger than 18 years of age was
able to purchase a package of Marlboro cigarettes. The inspectors also
documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Parkway Discount Grocery’s liability under the Act.
The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary of the U.S. Department of Health and Human Services issued
the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C.

§ 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations prohibit the sale of cigarettes to any person younger than 18 years of age.

21 CFR. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than
18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.

Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Nabeel Mohamed Elzoffi, d/b/a Parkway Discount Grocery. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

